Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 21 TRANS WORLD ENTERTAINMENT CORPORATION SIGNIFICANT SUBSIDIARIES OF THE REGISTRANT Name of Significant Subsidiary State of Incorporation Subsidiary Trade Names Media Logic USA, LLC. New York Media Logic USA, LLC Record Town, Inc. New York Record Town, Inc. Planet Music The Wall CD World Disc Jockey f.y.e. Games Streetside Records Specs fye.com wherehouse.com secondspin.com suncoast.com samgoody.com Record Town USA, LLC Delaware Record Town USA, LLC f.y.e. (For Your Entertainment) Coconuts Saturday Matinee Strawberries f.y.e. movies Second Spin Wherehouse Music On Cue Suncoast Motion Pictures Sam Goody Record Town Utah, LLC New York Record Town Utah, LLC f.y.e. Superstore Movies Plus, Inc. New York Movies Plus, Inc. f.y.e. Superstore Trans World New York, LLC New York Trans World New York, LLC Trans World Florida, LLC Florida Trans World Florida, LLC
